Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 30, 2018.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00846-CV



                    IN RE ANGELITA GARRETT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-00032

                        MEMORANDUM OPINION

      On September 28, 2018, relator Angelita Garrett filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Fredericka Phillips, presiding judge of the 61st District Court of Harris
County, to vacate her July 31, 2018 order granting Mayra Romero Acosta’s motion
for reconsideration and motion to exclude the testimony of relator’s expert witness,
Richard Baratta, PE.

        With certain exceptions not in play in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has
not shown that she is entitled to mandamus relief. We therefore deny relator’s
petition for writ of mandamus.1


                                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.




        1
           On October 4, 2018, real party-in-interest Mayra Romero Acosta filed a motion for extension of
time to file a response to the petition for writ of mandamus. We deny that motion as moot.
                                                   2